Order entered November 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00999-CV

                               LOUIS MARTIN, JR., Appellant

                                                V.

                 U.S. MERCHANTS FINANCIAL GROUP, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15757

                                            ORDER
       We GRANT the November 6, 2013 motion of Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record was filed with the Court on November 6, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE